Citation Nr: 0619602	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-32 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for residuals of nasal 
surgery. 

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which in 
part, denied entitlement to service connection for bilateral 
hearing loss and for residuals of surgery for deviated 
septum.  

The veteran's claim for service connection for a left ear 
hearing loss was rendered moot by an October 2003 rating 
decision that granted service connection for a left ear 
hearing loss disability and is no longer before the Board.  

A claim for service connection for headaches, to include as 
secondary to his nasoseptal surgery, is not currently on 
appeal, as this issue was adjudicated separately in a May 
2004 rating and the veteran did not perfect an appeal of this 
claim.  The veteran's April 2006 testimony regarding 
headaches is viewed as a request to reopen the previously 
denied claim.  Accordingly, the issue is referred to the RO 
for appropriate action.  

The issue of service connection for a bilateral knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a right ear hearing loss 
disability shown in service, nor is one currently shown.
 
2.  A deviated septum was not identified during a service 
entrance medical examination; the veteran is presumed to have 
been in sound condition as to any nasoseptal disability upon 
entry onto active duty.

3.  In service, the veteran underwent ameliorative procedures 
in which a developmental condition of deviated nasal septum 
with a large bone spur was corrected via a septoplasty and 
sinus surgery. 

4.  There is a lack of competent medical evidence either in 
service or post-service of any clinical finding or treatment 
of residual disability associated with the nasal surgery 
procedures. 


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in 
or aggravated by service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006), 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2005).

2.  A residual disability from nasal surgery was not incurred 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006), 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(b), 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claims on appeal were 
received in August 2000.  A duty to assist letter was issued 
addressing the hearing loss issue in July 2001.  After the 
claims were denied in May 2002, a duty to assist letter 
addressing the issue of residuals of nasal surgery was issued 
by the RO in January 2004.  These letters provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to service connection, including Gulf War 
claims, which included notice of the requirements to prevail 
on these types of claims, of his and VA's respective duties, 
and he was asked to provide information in his possession 
relevant to the claims.  The duty to assist letters, and the 
supplemental statement of the case issued in November 2005 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the case of the 
hearing loss claim, there is no need for an examination as 
the medical records available reveals no evidence of a right 
ear hearing loss for VA purposes either before or after 
service.  Regarding the claim for residuals of nasal surgery, 
the April 2002 VA examination provides an adequate opinion 
based on examination of the veteran and review of the 
records.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
Although the veteran was not provided such a notice, since 
service connection is being denied, no effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess/Hartman.  

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as sensorineural hearing 
loss manifests to a compensable degree within a year 
thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. §§ 
1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

A.  Hearing Loss Right Ear

The veteran contends that he is entitled to service 
connection for hearing loss affecting the right ear. 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

The veteran's September 1980 entrance examination revealed 
normal hearing.  He had several episodes of right ear pain 
and/or infections during active service, beginning in 
February 1982, when he was seen for right ear pain.  In March 
1983 he was instructed on the purposes of using ear 
protection around hazardous noise.  He was also treated for 
right ear infections in July 1988 and August 1995.  There was 
no evidence of hearing loss caused by these infections, as a 
September 1990 periodic examination and a March 1996 
audiogram revealed his right ear hearing to be within normal 
limits.  He was noted to be exposed to hazardous noises and 
was issued ear plugs for such exposure.  He had subsequent 
right ear infections in June 1997 and April 1998.  

Post-service records reflects no evidence of a right ear 
hearing loss for VA purposes.  A May 2001 ear, nose and 
throat (ENT) consult revealed no evidence of hearing loss.  
July 2001 private treatment record addressed a hearing loss 
in the left ear, with no findings regarding the right ear.  

Audiogram tests from January 2004 were not interpreted and in 
their uninterpreted form do not provide a clear indication as 
to whether or not a right ear hearing loss existed.  

An April 2004 audiology clinic report noted complaints of 
decreased hearing, left greater than right ear and a history 
of noise exposure in the service from working on B-52's for 
20 years.  His puretone audiogram readings were said to show 
mild sensorineural hearing loss of both ears, but with 
excellent word recognition.  The actual audiogram report from 
the same date of April 2004 reflects that the veteran right 
ear's auditory thresholds did not meet the VA criteria for a 
hearing loss disability from 500 through 4,000 Hertz.  His 
word recognition was also described as "excellent" in the 
April 2004 audiogram report.  

The remainder of the post service medical records do not 
address right ear problems and give no indication that the 
veteran suffers from a hearing loss of the right ear.

The veteran testified in his RO hearing in February 2005 and 
his videoconference hearing in April 2006 that he has a right 
ear hearing loss that he attributed to noise exposure in 
service.  The Board notes that the veteran is competent to 
report that on which he has personal knowledge, i.e., what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is a lay person, and 
as a layperson, he does not have the expertise to opine 
regarding medical diagnosis or etiology.  He cannot state, 
with medical certainty, that he has a current right ear 
hearing loss.  In the absence of evidence demonstrating that 
the veteran has the requisite training to proffer medical 
opinions, the contentions made by him are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  In other words, the 
veteran may not self-diagnose a disease or disability.

As there is no evidence of a right ear hearing loss for VA 
purposes, the preponderance of the evidence is against the 
veteran's claim for service connection for a right ear 
hearing loss, and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert, 
supra.

B.  Residuals of Nasal Surgery

The veteran contends that he is entitled to service 
connection for residuals of a nasal septoplasty surgery that 
he underwent in service to treat a deviated septum.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002 & Supp. 2005); see also 38 C.F.R. § 
3.304(b) (2005); VAOPGCPREC 3-2003 (2003) (holding that to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service).

A congenital or developmental defect is not a disorder for 
which service connection may be granted. 38 C.F.R. § 3.303.  
However, service connection may be granted for a superimposed 
injury that occurred during service and results in a chronic 
disorder.  See VAOPGCPREC 82- 90 (1990).

38 C.F.R. § 3.306(b)(1) (2005) provides that the usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning organs will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.

The Board notes that prior to entrance onto active duty, a 
medical examination of the veteran in September 1980 does not 
reflect a history or clinical finding of any abnormality of 
the head, to include the nose or sinuses.  He did report a 
history of ear, nose and throat trouble in the accompanying 
report of medical history, with a history of strep throat.  
He also gave a history of a head injury with loss of 
consciousness six years earlier, although there was no 
indication whether this injury affected the nose or sinuses.  
Thereafter service medical records in June 1984 and March 
1988 revealed evidence of accidents resulting in head 
injuries, but neither record gave any indication as to 
whether the nose or sinus areas were injured as well.  The 
service medical records reflect multiple episodes of 
sinusitis treated throughout the 1990's, leading up to June 
1997, when an ear, nose and throat examination noted findings 
of a large left inferior turbinate and left post septal spur.  
He was diagnosed with a septal deviation with spur and he was 
prescribed saline injections, and trial of antihistamines.  
If symptoms were not improved, a septoplasty should be 
considered.   

In July 1997 the veteran underwent a septoplasty and 
functional endoscopic sinus surgery with a bilateral anterior 
ethmoidectomy.  The preoperative diagnosis was nasoseptal 
deformity with nasal obstruction and chronic sinusitis.  His 
complaints were of nasal obstruction and headaches.  A 
computer tomography (CT) scan had shown essentially normal 
sinuses, but also showed a very prominent ethmoid bulla 
bilaterally with very narrow nasofrontal recesses and 
osteomeatal complexes.  It was felt that his nasal 
obstruction could be improved by septoplasty.  Operative 
findings revealed a significantly deviated nasal septum with 
a large bone spur into the left nasal cavity which was 
impinging upon the left middle turbinate.  He also had 
widening of the quadrangular cartilage and bowing of the 
cartilage along the floor of the nose into the right nasal 
cavity.  There was some prominence of both middle turbinates 
and also a very prominent ethmoid bulla, more marked on the 
left.  The mucosa within the ethmoid sinuses appeared normal.  
Following the surgery, the veteran was taken to the recovery 
room in stable condition at which time he had full 
extraocular motion and no visual problems.  The surgical 
pathology report from July 1997 found a deviated nasal septum 
and a narrowing of the natural sinus ostia to ethmoid 
sinuses/nasofrontal recesses.  The veteran's post surgery 
records revealed that in September 1997 he was much improved 
since the surgery.  He had an episode of sinusitis in August 
1999.  

Post-service records reflect complaints of sinus problems.  
He underwent a private ear, nose and throat (ENT) examination 
in May 2001 for complaints of sinus pain, extreme at times.  
Symptomatology complained of included pain, snoring, nasal 
congestion, sinus congestion and postnasal drainage.  Nasal 
examination showed septal deflection to the right, 
mucopurulence bilaterally left greater than right.  A CT scan 
was reviewed and showed post surgical changes in the anterior 
ethmoids and osteomeatal units.  There was no significant 
thickening or obstruction of any of the sinuses except for 
possibly and anterior ethmoid air cell on the left.  Frontal 
sinuses and sphenoid were spared.  Overall it was a benign 
appearing CT scan.  The diagnosis was that he had sinus 
problems either with chronic allergy or chronic recurrent 
infection.  He was placed on antihistamines, with plans for 
antibiotic treatment if the infections were recurrent.  He 
continued to have mucopurulence bilaterally in June 2001, and 
was noted to not be able to tolerate Flonase.  In July 2001 
his septum was clear on the left, mucopurulent on the right.  

A March 2002 VA allergy evaluation noted a history of sinus 
problems and was noted to have had been diagnosed by ENT 
physical with conduoditis.  He was noted to have had a sinus 
surgery in 1997 with correction of septum.  He now had a 
postnasal drip, sneezing, itching in the nose, throat and 
eyes, with symptoms worse in the spring.  His CT of the 
sinuses last year was unremarkable per the veteran.  A review 
of the records included the CT of the sinuses with 
postoperative changes with no evidence of sinus disease.  He 
was assessed with allergic rhinitis by history.  He was also 
diagnosed with status post sinus surgery and polypectomy.  
Plans were made for skin testing.  A follow up record from 
the end of March 2002 revealed that he had undergone skin 
testing.  He was assessed with allergic rhinitis, status post 
sinus surgery and nasal polypectomy.  He underwent 
immunotherapy for allergies.  

The report of an April 2002 VA general medical examination 
noted the veteran's history of frequent ear infections, nasal 
infections and sinus infections in the service, until he was 
diagnosed with a nasal septal defect and underwent surgery in 
1997.  The sinus infections had subsided, but he now 
complained of seasonal rhinitis which were controlled with 
antihistamines.  Physical examination showed a normal opening 
both nares, no septal defect, no congestion and nontender 
sinuses.  He was diagnosed with status post nasal and ear 
infections which were corrected with his nasal septal 
deformity surgery.  He now had a diagnosis of seasonal 
rhinitis. 

VA problem lists from August 2004 and November 2004 reflect 
diagnoses of chronic rhinitis and allergic rhinitis.  

The veteran's February 2005 RO hearing testimony stated that 
he did not have sinus problems prior to service.  He 
testified that since the surgery he underwent in service, his 
sinusitis has increased in frequency, duration and intensity. 

On the occasion of the veteran's April 2006 videoconference 
hearing, he stated that he has chronic sinus problems.  He 
indicated that he does not get sinusitis like he used to 
before his surgery.  The Board notes that the veteran is 
competent to report that on which he has personal knowledge, 
i.e., what comes to him through his senses.  Layno, supra.  
However, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
diagnosis or etiology and the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu, supra..

Here, the medical evidence does not reflect that the 
veteran's septal deformity was identified on entry onto 
active duty.  Thus, the veteran is presumed sound at entry.  
As such, the burden falls on VA to rebut the presumption of 
soundness by clear and unmistakable evidence both that the 
veteran's disability was pre-existing and not aggravated by 
service.  See 38 USCA § 1111 (West 2002); 38 CFR § 3.304(b) 
(2005).  In this case, there is clear and unmistakable 
evidence that the veteran had a septal deformity prior to his 
entry onto active service, as reflected by the evidence shown 
in the service medical records, which do not reveal evidence 
of an injury to the nose or sinuses and the evidence shown in 
the surgical and pathology reports that clearly indicate the 
existence of a developmental deformity. 

The Board also finds that there is clear and unmistakable 
evidence that the pre-existing nasoseptal deformity was not 
aggravated by service.  Here, the pre-existing nasoseptal 
condition, was corrected by the July 1997 surgery.  
Furthermore, there is no medical evidence either in service 
or post-service of any residual or increased disability 
associated with this corrective surgery.  His surgery was not 
shown to have involved any complications and he had improved 
after surgery in 1997.  The findings from the April 2002 
examination revealed that his sinus infections had subsided 
since the surgery, and physical examination showed a normal 
opening both nares, no septal defect, no congestion and 
nontender sinuses.  The April 2002 VA examination gave a 
diagnosis of seasonal rhinitis, for which service connection 
is  currently in effect.  Other post-service records likewise 
attributed the veteran's nasal problems to his service-
connected rhinitis, with no residuals attributable to the 
surgery shown.  

Likewise, service connection is not warranted for the usual 
effects of an ameliorative procedure, as the noted surgery 
was in this case, to include post-operative scars, unless the 
"disease or injury" was otherwise aggravated by service.  
See 38 C.F.R. § 3.306(b)(1) (2005).  As noted above, the pre-
existing condition, the deviated septum, was repaired and no 
longer exists and the post-service evidence does not reflect 
any residual disability from the surgery.  Any current 
problems affecting the veteran's nose and sinus regions are 
shown by the medical evidence to be due to his rhinitis 
condition for which he is already service-connected.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of nasal surgery, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert, supra.





ORDER

Service connection for right ear hearing loss is denied.

Service connection for residuals of nasal surgery is denied.  


REMAND

The veteran also seeking entitlement to service connection 
for a bilateral knee disability.  His service medical records 
reflect evidence of treatment for left knee problems in 
service.  He has also alleged in his April 2006 hearing that 
he was advised by his surgeon that he is now developing a 
disability in the right knee as a result of his left knee 
problems.  

Service medical records revealed repeated treatment for 
episodes of left knee problems during service including a 
possible medial collateral ligament strain in March 1997.  He 
had subsequent episodes of left knee pain in 1998 and 1999, 
and was diagnosed with left knee osteoarthritis (OA) in April 
1999 and mild tendonitis secondary to overuse in October 
1999.  Regarding the right knee, there are no specific 
service medical records addressing right knee problems, 
although some of the service medical records discuss "knee 
pain" without addressing which knee was affected.  

The veteran is shown to have continued left knee problems 
after service and underwent left knee surgery to repair a 
torn lateral meniscus in September 2003.

Although the veteran underwent a VA examination in April 
2002, this examination is inadequate, as it failed to provide 
an etiology opinion regarding the knees.  This examination 
also preceded the potentially relevant left knee surgery in 
September 2003.  Also the X-ray accompanying the examination 
was only taken of the right knee.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

As previously pointed out, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman, supra, which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The AMC should also schedule the 
veteran for a VA orthopedic examination, 
by an appropriate specialist, to 
determine the nature and etiology of the 
veteran's claimed bilateral knee 
disabilities.  The examination should 
determine whether either a right or left 
knee disorder was caused or aggravated by 
active service, or in the case of the 
right knee whether it is due to or 
aggravated by any left knee disorder.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his left or right knee disability.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's left or right 
knee disability (2) whether it is at 
least as likely as not (at least a 50 
percent chance) that any diagnosed left 
or right disability was caused or 
aggravated by service (3) whether it is 
at least as likely as not (at least a 50 
percent chance) that any diagnosed right 
knee disability is related to the 
appellant's left knee disability and (4) 
whether it is at least as likely as not 
(at least a 50 percent chance) that the 
appellant's left knee disability 
aggravated or contributed to or 
accelerated any right knee disability 
beyond its natural progression.  If the 
appellant's left knee disability 
aggravated or contributed to or 
accelerated any pathologic process of the 
right knee, the examiner must state to 
what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
right knee disability itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
to include 38 C.F.R. § 3.310 (2005).  
Adjudication of the service connection 
claim for a right knee disability should 
consider the applicability of the 
decision reached in Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise 
notified; however, the veteran is advised that 
failure to cooperate by reporting for examination 
may result in the denial of his claim.  38 C.F.R. § 
3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


